DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 10/19/2019.  Claims 16-35 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 
Claims 16-18, 20-21, 24-30 rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al. (20130154774 and hereinafter as Raju) in view of Wang (20130279085)
Regarding claim 16: Raju teaches a voltage limiting apparatus [fig 2, 10], comprising: 
a first cable terminal [line going to 14]; a second cable terminal [line going to 16] 
an electromagnetically operable switch [7] configured to produce an electrical connection between the first cable terminal and the second cable terminal [function of cited switch]; 
a first electrical conductor [1st conductor of 18] electrically connecting the first cable terminal to the switch; 
a second electrical conductor [2nd conductor of 18] electrically connecting the second cable terminal to the switch; 
While Raju teaches an apparatus, having the first electrical conductor [i.e. first conduction of 18], Raju does not explicitly mention that the first electrical conductor includes an electrically conductive support plate.  
[i.e. fig 8A, 150 supports 118a-b to help connect a switch].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in Raju the configuration of busbar to switch as shown in Wang not only to provide a more descriptive structure, but to integrate balance of system (BOS) components to reduce labor costs and square footage occupied by BOS components, while allowing flexibility in the use of a large variety of commercially available BOS components having different form factors, sizes, and electrical ratings [¶4].

Regarding claim 17: Raju as modified teaches the voltage limiting apparatus of claim 16, wherein: the second electrical conductor is fastened to the electrically conductive support plate [i.e. 118a Wang] with at least one insulator [lower busbars of 128 in Wang, i.e. 154 ¶52, “Standoff member 154 is made of a high dielectric material that electrically insulates or isolates”].  

Regarding claim 18: Raju as modified teaches the voltage limiting apparatus of claim 16, further comprising: a control cabinet including a front part, a rear part, a left [see Wang fig 15, 110 shows all sides].  

Regarding claim 20: Raju as modified teaches the voltage limiting apparatus of claim 16, wherein: the electrically conductive support plate is made of aluminum [¶87 Wang].  

Regarding claim 21: Raju as modified teaches the voltage limiting apparatus of claim 16, wherein: the second electrical conductor includes a busbar [i.e. 118a Wang] electrically connected to the second cable terminal.  

Regarding claim 24: Raju as modified teaches the voltage limiting apparatus of claim 16, wherein: the switch is disposed in a plane extending parallel to the electrically conductive support plate [fig 8A shows switches in parallel with conductive plates Wang].
 	 
Regarding claim 25: Raju as modified teaches the voltage limiting apparatus of claim 16, wherein: the first electrical conductor includes a busbar extending from a [Wang shows fig 14 switches disposed in 220].  

Regarding claim 26: Raju as modified teaches the voltage limiting apparatus of claim 21, further comprising: a control cabinet; and wherein the switch is disposed in the cabinet above the first and second cable terminals [Wang see fig 9, 128 above cables extending from 195].  

Regarding claim 27: Raju as modified teaches the voltage limiting apparatus of claim 16, further comprising: a control cabinet including a front part, a rear part, a left side part, a right side part, a top part and a bottom part [fig 15, 110 shows all sides Wang]; and a mounting rail [202 Wang] extending between the left side part and the right side part; and5Serial No.: 16/534,640Filed: Aug. 7, 2019 Customer No.: 23456wherein the switch is fastened to the mounting rail.  

Regarding claim 28: Raju as modified teaches the voltage limiting apparatus of claim 16, wherein: the first cable terminal is electrically conductively attached to the electrically conductive support plate [i.e. Wang shows 195 connected to cables].  

[i.e. Wang shows connection through intervening elements to a negative terminal].  

Regarding claim 30: Raju as modified teaches the voltage limiting apparatus of claim 16, wherein: the switch includes a plurality of parallel switching poles [see Raju 7], each switching pole including two switching contacts [i.e. 18 Raju].  



Allowable Subject Matter
Claims 19, 22-23 and 31-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Claims 33-35 are allowed
Regarding claim 33: Raju teaches a voltage limiting apparatus [fig 2, 10], comprising: a first cable terminal located within the apparatus [line going to 14]; a second cable terminal located within the apparatus [line going to 16]; 
[7] located within the cabinet and configured to produce an electrical connection between the first cable terminal and the second cable terminal [function of cited switch]; 
a first electrical conductor [1st conductor of 18] electrically connecting the first cable terminal to the switch; a second electrical conductor [2nd conductor of 18] electrically connecting the second cable terminal to the switch. 
However, Raju does not explicitly mention an apparatus comprising: a cabinet including a plurality of walls; the first electrical conductor including an electrically conductive support plate forming at least a part of one of the walls of the cabinet; wherein the first cable terminal is electrically conductively attached to the support plate; and wherein the second electrical conductor includes a busbar electrically connected to the second cable terminal, and the busbar is fastened to the electrically conductive support plate with at least one insulator.  
Wang teaches an apparatus comprising: a cabinet [110] including a plurality of walls [sides shown in fig 15]; 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in Raju the configuration of busbar to switch as shown in Wang not only to provide a more descriptive structure, but to integrate balance of system (BOS) components to reduce labor costs and square footage occupied by BOS components, while allowing flexibility in the use of a large variety of commercially available BOS components having different form factors, sizes, and electrical ratings [¶4].


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839